Title: To Thomas Jefferson from Charles Johnston, 4 April 1826
From: Johnston, Charles
To: Jefferson, Thomas


Dear Sir
Botetourt Springs
April 4. 1826
In Compliance with the wishes of my friends and with my own inclination I am about publishing a narrative of my Capture & detention by the Indians as a prisoner in the year 1790—in which I have had the assistance of a friend much more Competent to such an undertaking than I can pretend to be. The work is in Considerable forwardness but will not be ready for the press for some time yet to Come. In the mean while I have put forth proposals for printing it by subscription. One of the subscription papers I now take the liberty of enclosing to you for the purpose of obtaining your signature thereto, should you think fit to honour me with it. You will not regard the expence as it is my intention when the publication is made to present you with the Copy you subscribe for elegantly bound and which I cannot but flatter myself you will deem worthy a place in your Library.I calculate upon having as subscribers nearly all the distinguished men of Virginia—and it is of  consequence to me when I send my subscription to the Northern and Southern Cities that I should have the influence of your name which I hope you will have the goodness not to with-holdWith the highest respect & regard I am Dr sirYr mo: obd srC B JohnstonP.S. I have sent one of my subscription papers to Mr Tucker of the University. please return the present one directed to me at this place when you have decided.